SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1244
KA 12-00659
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

GARY E. WHITE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID R. PANEPINTO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered February 21, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from two judgments convicting him,
respectively, upon his plea of guilty of attempted burglary in the
third degree (Penal Law §§ 110.00, 140.20), and upon his plea of
guilty of grand larceny in the fourth degree (§ 155.30 [5]). Contrary
to defendant’s contention in each appeal, the record establishes that
he knowingly, voluntarily and intelligently waived the right to appeal
(see generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
forecloses any challenge by defendant to the severity of the sentence
in each appeal (see id. at 255; see generally People v Lococo, 92 NY2d
825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court